Citation Nr: 0331694	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  98-13 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether clear and unmistakable error is present in a 
January 19, 1990 rating decision, which assigned a 50 percent 
disability evaluation for service-connected psychosis.

2.  Whether clear and unmistakable error is present in a 
February 8, 1993 rating decision, which confirmed a 50 
percent disability evaluation for service-connected 
psychosis.

3.  Entitlement to an effective date earlier than June 22, 
1994 for the assignment of a 100 percent disability rating 
for an atypical paranoid psychosis.  


REPRESENTATION

Appellant represented by:	Bruce W. Ebert, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from May 1971 to December 
1975 and from March 1983 to March 1987 following two years of 
inactive service.

The appellant's claim pertaining to  entitlement to an 
earlier effective date was last before the Board of Veterans' 
Appeals (Board) in June 2002, following a remand of the claim 
from the U.S. Court of Appeals for Veterans Claims (Court).  
The claim was remanded to the Board pursuant to a joint 
motion for remand filed by the parties, and directed that the 
Board determine if the then-recently enacted Veterans Claims 
Assistance Act (VCAA) was applicable to the appellant's claim 
for an earlier effective date.  See  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  

Having considered the record generated subsequent to the 
Board's June 2002 action, including the testimony and 
argument of the May 2003 Travel Board hearing before the 
undersigned, the Board finds that the appellant's claim for 
an earlier effective date is ready for appellate review.  

Subsequent to the Board's June 2002 remand, the appellant 
asserted that clear and unmistakable error was present in 
rating decisions of January 1990 and February 1993, relative 
to the assignment and confirmation of his assigned disability 
rating for a psychotic disorder.  Subsequent to the October 
2002 denial of these claims, the appellant filed a timely 
Notice of Disagreement and appellate proceedings ensured.  
Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
appellant's claims of clear and unmistakable error are ready 
for appellate review.  


FINDINGS OF FACT

1.  The appellant has not alleged error of facts of record, 
or of law in the January 1990 and February 1993 rating 
decisions.  

2.  It is factually ascertainable that as of June 23, 1993, 
the appellant's psychiatric disorder was characterized by 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness so as to produce total 
social and industrial inadaptability.    


CONCLUSIONS OF LAW

1.  The appellant has not alleged valid claims of clear and 
unmistakable error in the unappealed rating decisions of 
January 1990 and February 1993.  38 U.S.C.A. §§ 1155, 5107, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.201, 
20.302 (2003).

2.  The criteria for the assignment of an effective date of 
June 23, 1993 for the award of a 100 percent disability 
rating for atypical paranoid psychosis are met.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks an earlier effective date for the 100 
percent disability rating assigned for a psychosis, now 
effective June 22, 1994.  He alleges that clear and 
unmistakable error undermines the rating decision of January 
1990 that originally assigned a 50 percent rating for the 
disorder, and that such error is also present in the February 
1993 rating decision which confirmed the earlier rating and 
its effective date.  His pleadings and arguments are 
construed as asserting an increase in disability was 
factually ascertainable within one year of the RO's receipt 
of his informal claim for an increased disability evaluation.    

The Board has carefully reviewed the evidence of record in 
light of the applicable law and finds that the appellant's 
contentions relative to clear and unmistakable error in the 
rating decisions of January 1990 and February 1993 are 
without merit.  However, the Board will grant the appeal 
pertaining to the assignment of an earlier effective date to 
June 23, 1993, representing the earliest date within one year 
of receipt of the appellant's claim, on which it was 
factually ascertainable that an increase in the appellant's 
disability had occurred.   

Because the appeal involves a single set of facts, the Board 
will first review the evidence of record.  The Board will 
then proceed to its analyses of the claims.


The Relevant Facts

The appellant's service medical records reveal that beginning 
in early 1982, he was noted to be displaying several 
eccentric behaviors, largely in the nature of talking to 
inanimate objects and himself.  In March 1982, the appellant 
underwent a service department psychiatric consultation.  He 
had been training as a flight engineer student and loadmaster 
candidate.  On the consultation, the appellant had no 
psychiatric disorder warranting separation action.  The 
appellant was then noted to be a person of high intelligence.  
In May 1984, the appellant was diagnosed as having an 
atypical personality disorder with schizotypal features.  

In April 1986, the appellant was hospitalized for 
approximately two weeks after displaying inappropriate anger 
following a hit-and-run accident.  His car was damaged while 
parked.  He was again diagnosed to have a schizotypal 
personality disorder.  Although the diagnosis was again noted 
during a November 1986 pre-separation physical examination, 
the appellant was honorably discharged as a non-commissioned 
officer from active service in March 1987 pursuant to the 
termination of his active duty commitment.  

Also of record are copies of various service department 
performance evaluations.  In substance, these indicate that 
although the appellant's eccentric off-duty behaviors were 
increasingly noted after 1982, he was deemed to be a 
productive and effective service member who was seeking 
further education.  

The appellant sought service connection for a psychiatric 
disorder by claim received in December 1987.  In due course 
of the development of the claim, the appellant underwent a VA 
psychiatric examination in March 1988.  Although the 
examination was focused upon determining whether the 
appellant had a psychiatric disorder, the examiner commented 
that the appellant was then unemployed; his speech was very 
digressive and idiosyncratic, and that his affect was 
periodically inappropriate.  It was noted, however, that the 
appellant was adequately groomed; his thought processes were 
logical and he was competent to handle funds.  The examiner 
commented that his capacity to function was "fair to poor."  

In February 1989, the appellant testified before a hearing 
officer at the RO.  The appellant testified relative to the 
events he experienced in service; the onset of his 
psychiatric symptoms and the subsequent history of treatment 
efforts.  

In July 1989, the appellant underwent a VA psychological 
evaluation.  After a review of the evidence, clinical 
testing, and an interview with the appellant, the examiner 
commented that while the appellant displayed a variety of 
symptoms that indicated the presence of a psychotic disorder; 
she assessed the appellant as having a Global Assessment of 
Functioning (GAF) score of 40 for the previous and current 
years.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]; see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores of between 31 to 40 suggest some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Carpenter at 242.  

In September 1989, the appellant underwent a VA psychiatric 
evaluation.  He was very anxious in appearance.  His demeanor 
during the interview varied between being very guarded to 
very expansive as well as angry and volatile.  He had 
numerous ideas of reference and bizarre thoughts, and the 
examiner commented that he was only marginally able to 
cooperate with the interviewer due to poor insight.  He 
denied having hallucinations, and the examiner observed that 
the appellant was neatly dressed and well groomed.  The 
examiner also observed that the appellant was then living 
with his mother, and that he was pursuing a Master of 
Business Administration degree that he had temporarily 
suspended due to difficulties with a skin rash.  The examiner 
diagnosed the appellant as having an atypical paranoid 
psychosis.  The examiner commented that although the 
appellant had normal cognitive ability, his ability to 
interact with others and the public in employment would be 
severely impaired.

In its January 1990 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for an 
atypical paranoid psychosis and assigned a 50 percent 
disability rating, effective September 10, 1987, the date the 
RO determined that the veteran was seen for treatment within 
one year of his separation from service.  The RO also denied 
the appellant's claim for a total disability evaluation based 
on individual unemployability.  It was noted that even though 
the appellant had not been employed since his discharge from 
active service, he was attending college and the record 
showed his impairment to be of considerable degree.  

On July 10, 1991, the appellant submitted a claim for an 
increased rating, within one day of being admitted to the VA 
hospital in Palo Alto, California, for treatment of his 
mental illness.  It was noted that over the course of the 
previous year, the appellant had continued to 
"decompensate," and had become more paranoid, isolative and 
hypervigilant.  Although the appellant continued to live with 
his mother, it was noted that he had been hospitalized due to 
threats he had made against family members.  The physician 
authoring the report also indicated that the appellant had 
not been able to engage in any competitive employment since 
his discharge from active service.  

Upon mental status examination, the appellant was noted to be 
neatly groomed, alert and oriented.  He was observed to have 
psychomotor agitation, and his speech was not well organized, 
very tangential, and very paranoid.  He was deemed to be 
delusional and had "absolutely no insight," with grossly 
impaired judgment.  He was assessed as likely being 
incompetent to handle any funds that could be granted 
resulting from an increased disability rating.  His 
assessment of functioning was noted to be poor.  He was 
living at home with his mother and "responding to internal 
stimuli."  

On discharge, the examiner observed that the appellant 
remained delusional and  paranoid but that he was less 
hostile than when he was admitted.  However, she also 
reported that the appellant was unemployable.  

In January 1993, the appellant underwent a VA psychiatric 
examination.  The appellant stated that he had had a "bad 
time" in 1991, including two psychiatric hospitalizations, 
but he felt that 1993 was going very well.  He was taking no 
medications and receiving no treatment.  He stated that he 
managed his own finances, including maintaining three credit 
card accounts appropriately.  The appellant reported he heard 
whispers and communicated directly with characters on 
television.  The examiner stated that the appellant continued 
to show an active thought disorder, primarily of a paranoid 
nature.  The examiner believed that the appellant was 
competent to handle VA funds.  

Based upon the results of the January 1993 VA examination, 
the RO issued a rating decision in February 1993, which 
continued the 50 percent disability rating assigned for the 
appellant's atypical paranoid psychosis.  Examination of the 
rating decision reveals that while the RO noted that the 
appellant continued to have an active thought disorder, he 
was deemed competent.

The appellant was admitted to a VA medical facility in June 
1994 and was hospitalized for four days.  He was assessed as 
being a danger to others and was deemed to be "gravely 
disabled."  He was noted to have both auditory 
hallucinations and persecution delusions.  Although fairly 
stable, he was deemed unemployable and incompetent to make 
decisions about his psychiatric illness at discharge.  The 
GAF was 41-50.  

By rating decision dated in December 1994, the RO granted an 
increased disability rating of 100 percent for the 
appellant's psychiatric disorder, effective June 22, 1994 - 
the date he was admitted to the VA hospital.  

In a signed statement submitted in December 1997, the 
appellant filed a claim of entitlement to an earlier 
effective date for the 100 percent disability rating assigned 
for his atypical paranoid psychosis.  

In the June 1998 rating decision, the RO denied the 
appellant's claim of entitlement to an earlier effective date 
for the grant of a total evaluation for his service-connected 
atypical paranoid psychosis.  In a Notice of Disagreement 
submitted in August 1998, the appellant contended that his 
mental problems had been at their most severe during the 
early nineties, and that he should be entitled to a 100 
percent disability rating for this entire period.






The Merits of the Claims

Clear and Unmistakable Error
January 1990 and February 1993 Rating Decisions

Applicable law provides in part that the decision of a duly 
constituted rating agency will be final and binding based on 
evidence on file at that time and will not be subject to 
revision on the same factual basis.  38 C.F.R. § 3.104(a); 
see also 38 U.S.C.A. 5108.  The only exception to this rule 
is when the VA has made a "clear and unmistakable error" in 
its decision.  38 C.F.R. § 3.105(a); see also 38 U.S.C.A. § 
7103(c) (BVA may correct "obvious error" on its own 
initiative).  Under such circumstances, the decision will be 
reversed or amended, and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision. 38 C.F.R. § 3.105(a).  If this 
exception does not apply, the decision is final and may be 
reopened only upon the presentation of "new and material 
evidence."  A determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified shall become final if an appeal is not perfected.  
38 C.F.R. § 20.1103.

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313 (1992); see Norris v. West, 12 Vet. App. 
413, 419 (1999).  The error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made." Id.; see also 
Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 
5 Vet. App. 233, 235-36 (1993).  "A determination that there 
was 'clear and unmistakable error' must be based on the 
record and the law that existed at the time of the prior . . 
. decision.  Russell, 3 Vet. App. at 314; see Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996); Allin v. Brown, 6 Vet. 
App. 207, 214 (1994).

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of clear and unmistakable 
error, because it essentially is based upon evidence that was 
not of record at the time of the earlier rating decision.  
See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  In this regard, the 
contention that medical knowledge was not advanced to its 
current state may not form the basis for a valid claim of 
clear and unmistakable error because it is premised upon 
facts that were not then of record.  Porter v. Brown, 5 Vet. 
App. 233, 235-236 (1993).  

Similarly, "a determination that there was 'clear and 
unmistakable error' must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell, 3 Vet. App. at 314; see Crippen v. Brown, 9 Vet. 
App. 412, 418 (1996);  Allin v. Brown, 6 Vet. App.  207, 214 
(1994) (Because the VA Physicians' Guide for Disability 
Evaluation Examinations is neither a statute nor a 
regulation, the failure to properly apply its guidelines 
cannot constitute clear and unmistakable error.  Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory or regulatory provisions to the correct and 
relevant facts.  Thus, in order for such error to exist, 
there must have been a failure to apply the appropriate 
regulations or statutes.)  

"Clear and unmistakable error" has further been defined to 
mean an administrative error during the adjudication of the 
claim; that is, VA's failure to apply correct statutory and 
regulatory provisions to the correct and relevant facts. See 
generally Wipprecht v. Derwinski, 2 Vet. App. 131, 132 
(1992).  "Clear and unmistakable error" is more than a 
difference of opinion.  38 C.F.R. § 3.105(b). 

A claimant seeking to obtain retroactive benefits by proving 
that VA has made a "clear and unmistakable error" has a much 
heavier burden than that placed upon a claimant who attempts 
to establish his prospective entitlement to benefits.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Final RO 
decisions are entitled to a presumption of validity.  Pierce 
v. Principi, 240 F.3d 1348, 1355 (Fed. Circ. 2001). 

The Board first observes that, contrary to appellant's 
representation as stated in his May 2002 submission, no prior 
Board or Court decision has found that clear and unmistakable 
error is present in any prior adjudication in this case.  See 
appellant's submission, page 5.  

Both prior to and during the May 2003 Travel Board hearing, 
the appellant proffered for current consideration various 
psychiatric textbooks and treatises.  By law, these materials 
may not be considered in the determination of whether clear 
and unmistakable error is present in any rating decisions.  
It is well-settled law that scrutiny of whether such error is 
present is limited to the law and evidence of record at the 
time of the challenged decision.  Fugo, supra., see Baldwin 
v. West, 13 Vet. App. 1 (1999).  Because these treatises were 
not then of record, they are not reviewable in the Board's 
present inquiry.  

The appellant does not dispute that he was informed of the 
rating decisions of January 1990 and February 1993, as well 
as his appellate rights to challenge such decisions.  Rather, 
he asserts that he was incapable of understanding his 
appellate rights after being so apprised.  He argues that 
because of this incapacity, the Board should hold that the 
statutory period allotted for filing a notice of disagreement 
should be tolled.  See appellant's submission of May 2002, 
pages 8 through 12; see 38 U.S.C.A. § 7105(a); [citation redacted](1995) 
[pursuant to 38 U.S.C. 
§ 7105, a Notice of Disagreement initiates appellate review 
in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA].

The appellant's assertion is not a valid allegation of clear 
and unmistakable error.  As is detailed above, it is well 
settled that an allegation of clear and unmistakable error 
must be premised upon law applicable at the time of the 
challenged rating decision.  Crippen, Allin and Russell, 
supra.  Without passing on the merits of the appellant's bare 
assertion of mental incompetence at the time of the rating 
decisions in question, the Board observes that the appellant 
has pointed no law, statute or regulation that held VA to sua 
sponte inquire as to a claimant's competency in January 1990 
or February 1993.  Indeed, the appellant's concession that 
his assertion would be that of "first impression" argues 
directly against a finding that a valid claim of clear and 
unmistakable error has been made.  May 2003 Hearing 
transcript, pages 3, 22.  

Indeed, the focus in a claim of clear and unmistakable error 
is whether there was some law or regulation that was existant 
at the time of the rating decisions in question.  The 
appellant's assertion that equitable tolling should be 
applied to the challenged rating decisions does not respond 
to this requisite inquiry - it instead appears to challenge 
the rating decisions as a matter of original appeal.  

Finally, the appellant's assertion that such a competency 
inquiry should have been conducted is essentially in the 
nature of a challenge on the duty to assist.  As is noted 
above, a claimed failure in such assistance is not a valid 
assertion of clear and unmistakable error, as it is based 
upon facts that were not of record at the time of the rating 
decisions.  Elkins and Caffrey, supra.  

During the pendency of this matter, the statutes governing 
the adjudication of claims for VA benefits were amended and 
new regulations have been adopted to implement the new 
legislation.  The amended statutes and regulations pertain to 
VA's notification and duty to assist requirements.  Veterans 
Claims Assistance Act of 2000, codified at 38 U.S.C. §§ 5103, 
5103A, 5107; 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326(a).  
However, the VCAA is inapplicable to motions alleging clear 
and unmistakable error in RO decisions.  Parker v. Principi, 
15 Vet. App. 407 (2002).  See also Livesay v. Principi, 15 
Vet. App. 165 (en banc) (2001) (Holding VCAA inapplicable to 
claims of clear and unmistakable error in Board decisions).   

Because the appellant has not properly asserted clear and 
unmistakable error in rating decisions of January 1990 and 
February 1993, the appeal as to these decisions will be 
dismissed.  Simmons v. Principi, 17 Vet. App. 104 (2003).






Entitlement to an Effective Date Earlier than June 22, 1994
for a 100 Percent Disability Rating for an Atypical Paranoid 
Psychosis 

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
see also 38 C.F.R. § 3.400(o)(1) (2003).  An exception to 
that rule applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 
3.400(o)(2) (2003); Harper v. Brown, 10 Vet. App. 125 (1997).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2003).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2003), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, the formal claim will be considered 
filed as of the date of receipt of the informal claim.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157 (2003).  As to reports prepared by VA or 
the uniformed services, the date of receipt of such a claim 
is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

From January 1988 to November 7, 1996, the VA Schedule for 
rating psychotic disorders read in pertinent part as follows:

100%  Active psychotic manifestations of 
such extent, severity, depth, 
persistence, or bizarreness as to produce 
total social and industrial 
inadaptability.  

70%  With lesser symptomatology such as 
to produce severe impairment of social 
and industrial adaptability. 

50%  Considerable impairment of social 
and industrial adaptability.

38 C.F.R. 4.132, Diagnostic Code 9208 (1996).  

As is noted, the question is whether it is factually 
ascertainable that the veteran was ratable at the 100 percent 
level within one year prior to June 22, 1994 - the date he 
was hospitalized at a VA medical facility, and the date so 
assigned by the RO following receipt of the appellant's 
October 1994 claim for an increased disability evaluation.  
The RO appropriately found that the hospitalization report 
constituted an informal claim under 38 C.F.R. § 3.157(b)(1).  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Board has considered the June 1994 hospitalization report 
in the context of the earlier examinations and medical 
reports; the appellant's contentions of record as well as his 
testimony and argument at the May 2003 Travel Board hearing.  
Having done so, the Board concludes that the evidence in its 
entirety supports the conclusion that the severity of the 
appellant's psychiatric disorder was relatively constant for 
a period of at least one year prior to the June 1994 
hospitalization when at discharge he was described as fairly 
stable, yet in contrast to January 1993 he was considered to 
be incompetent, and his GAF was consistent with total social 
and industrial inadaptability.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, the mandate to accord the benefit of the doubt is 
triggered when the evidence has reached such a stage of 
balance.  In this matter, this point appears to have been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  
Accordingly, the Board will grant the claim, and assign an 
effective date of June 23, 1993 for the assignment of a 100 
percent disability rating for atypical paranoid psychosis.  

The Board has also considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  Because under 38 U.S.C.A. § 
5110(b)(2) the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date," and there is no 
other legal basis upon which to provide a more favorable 
result for the appellant, further action towards development 
of the claim under VCAA would not avail the appellant or 
assist in this inquiry.  


ORDER

The appeal pertaining to clear and unmistakable error in the 
rating decision of January 1990 is dismissed.

The appeal pertaining to clear and unmistakable error in the 
rating decision of February 1993 is dismissed.

An effective date of June 23, 1993 for the assignment of a 
100 percent disability rating for atypical paranoid psychosis 
is granted.  To this extent, the appeal is allowed.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



